                                              Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 1 of 22
JS 44 (Rev 06117)
                                              Jl.S                                      CIVIL COVER SHEET
The JS 44 c1v1I cover sheet and the mformat1on contained herem neither replace nor supplement the fihng and service ofpleadmgs or other papers as required by law, except as
provided by local rules of court This form, approved by the Jud1c1al Conference of the Umted State> m September 1974, ts required for the use of the Clerk of Court for the
purpose of mtltatmg the CIVIi docket sheet (~1,E, INSTRl!CT!O!v.\ ON /\,[<,Xf PAC}, OF THI~} ORM)

I. (a) PLAINTIFFS                                                                                                          DEFENDANTS
    LAVENDER TEXTILES, INC db a. Cobalt and Coral                                                                        IUYAN DELIRADEV, DOE CORPS 1-100

        (b)   County of Residence of First Listed Plamttff                                                                 County of Residence ofhr5t Listed Defendant
                                     rr.XCEPT /l1i f; S P/,Af/1,7/T I- (ASE.SJ                                                                             fl\/f:S P/.Af/\,'71FFCASFSO'v1Y;
                                                                                                                           NOH.       IN l AND C01',TJl'MNA TION CASES, t;Sf. IHl. l OCA TION Of
                                                                                                                                      THE TRACT Ot LAND INVOL VE.D

   ( C) Attorneys (l 1rm Name Addre<S. and Telephone Number)                                                               Attorneys (If Known;
 The Privacy Firm PC
 1701 Walnut St Ste. 70354 PO Box 37635
 Philadelphia PA 19101-0635 +1 215-995-5001

II. BASIS OF JURISDICTION rPtacean "X                                       mOneBo:xOntyJ                    III. CITIZENSHIP OF PRINCIPAL PARTIES (Ptacean                                              "X mOneBoxforPtam11JJ
                                                                                                                       (I-or D1vers1ty Cases On/})                                               and One Box/or Defendant)
('JJ        t; S Government
              Plamttff
                                                 IX    3   Federal Quest10n
                                                             (l; S Government .1\'ot a Party)                    Cillzen of This State           ,
                                                                                                                                                 PTF
                                                                                                                                                   I
                                                                                                                                                                 DEF
                                                                                                                                                                 n     I     Incorporated or Pnnc1pal Place
                                                                                                                                                                                                               PTF
                                                                                                                                                                                                                    n
                                                                                                                                                                                                                    4
                                                                                                                                                                                                                        DEF
                                                                                                                                                                                                                         '."J4
                                                                                                                                                                               of Busmess In Ibis State

,       2   U S Government                       '14       Diversity                                             Citizen of Another State        ,     2         n     2     Incorporated and Pnncipal Place        0 5       ,   5
               Defendant                                     (Indicate Ct11zensh1p of Parties m Item Ill)                                                                       of Busmess In Another State

                                                                                                                 Citlzen or Subject of a         ,     3         ,     3     Foreign Nation                         ::::J 6   (16
                                                                                                                   Fore1 n Count
        .
IV NATURE OF SUIT (Place an "X" rn One Box Only)
                                         ,.
                                                                                                                                                 !'1!1@111'.l"
                                                                                                                                                                                            • mt ( '.o de l )escnot1ons
                                                                                                                                                                 Cl ICkhere tior "<ature o fS
                                                                                                                                                                                                                 '"
CJ      110 Insurance                                 PERSONAL INJL'RY               PERSO"li AL IN.JlJR\'       '1 625 Drug Related Se11:ure          CJ 422 Appeal 28 USC I 58                C1 375 False Claims Act
CJ      120 Manne                             CJ      310 Airplane                CJ 365 Personal Injury -              of Property 21 use 881         (1 423 Withdrawal                        C1 376 Qm Tam (31 USC
CJ      130 Miller Act                        CJ      31 5 Airplane Product               Product Liab1 hty      CJ 690 Other                                 28 lJSC 157                                  3729(a))
CJ      I 40 Negotiable Instrument                          L1abihty              CJ 36 7 Health Care/                                                                                          C1   400 State Reapportionment
C1      l 50 Recovery of Overpayment          ::::J   320 Assault, Libel &                Pharmaceullcal                                                                                        CJ   410 Anlltrust
             & F.nforcement of Judgment                     Slander                       Personal Injury                                              CJ 820 Copynghts                         CJ   4 30 Banks and Bankmg
(1      I 51 Medicare ~'Cl                    CJ      HO Federal Employers'               Product Liabthty                                             CJ 830 Patent                            CJ   4 50 Commerce
"J      15 2 Recovery of Defaulted                          1.iabihty             (1 368 Asbestos Personal                                             CJ 8.3 5 Patent · Abbreviated            CJ   460 Deportation
             Student Loans                    CJ      340 Manne                            Injury Product                                                            New Drug Apphca!lon        CJ   4 70 Racketeer Influenced and
             (Excludes Veterans)              n       34 5 Manne Product                  Liab1hty                                                    M 840 Trademark                                     Corrupt Orgamzallons
CJ      15 3 Recovery of Overpayment
             of Veteran· s Benefits           C1
                                                            L1ab1hty
                                                      350 Motor Vehicle
                                                                                    PERSONALPROPERT\'
                                                                                  C1 370 Other Fraud             CJ 7 I 0 FaIT Labor Standards         CJ 86 I HIA (I 395ff)
                                                                                                                                                                               •                CJ
                                                                                                                                                                                                CJ
                                                                                                                                                                                                     480 Consumer Credit
                                                                                                                                                                                                     490 Cable/Sat TV
:'."I   160 Stockholders· Smts                C1      355 Motor Vehicle           n 371 Truth m Lendmg                   Act                           "J 862 Black Lung (92 l)                 CJ   850 Secunues/CommodI!IeS/
CJ      190 Other Contract                                 Product L1abihty       C1 380 Other Personal          C1 720 Labor/Management               CJ 86.3 DIWC/D!WW (405(g))                          Exchange
'1      195 Contract Product Liability        ::J     360 Other Personal                  Property Damage                Rela!lons                     CJ 864 SSID Title XVI                    CJ   890 Other Statutory Actions
CJ      196 Franchise                                      Injury                 CJ 385 Property Damage         '1 740 Railway Labor Act              CJ 865 RSI (405(g))                      C1   891 Agncultural Acts
                                              CJ      362 Personal Injury -               Product Liabihty       '1 751 Faimly and Medical                                                      CJ   89 3 f.nVIronmental Matters
                                                           Medical Malpractice                                           Leave Act                                                              n    895 Freedom of lnformallon
                                                                           '"     ""                             (1 790 Other Labor Lihgatlon                                                              Act
CJ 210 Land Condemnation                      CJ 440 Other Civil Rights                 Habeas Corpus:           (1 791 Employee RetITement            C1 870 Tru<es (U S Plainuff              n    896 Arb1trat10n
CJ 220 Foreclosure                            :'."I
                                                 441 Young                        ::::J 46 3 Aben Detainee              Income Secunty Act                    or Defendant)                     CJ   899 Admtmstrative Procedure
!'.1 2.30 Rent Lease & E.1ec11nent            CJ 442 hmployment                   CJ 510 Mo!lons to Vacate                                             "J 871 IRS Tiurd Party                             Act/Revtew or Appeal of
'1 240 Torts to Land                          CJ 44 l Housmg/                                Sentence                                                          26 USC 7609                                Agency Decision
CJ 24 5 Tort Product [ .iab1hty                       Accommodations              CJ 530 General                                                                                                CJ   950 Constltullonal1ty of
;-J 290 All Other Real Property               CJ 445 Amer w/D1sab1hlles -         n 5 35 Death Penalty                                                                                                    State Statutes
                                                      F.mployment                       Other:                   "J 462 Naturalizallon Apphcat10n
                                              CJ 446 Amer w/Disabililles -        C1 540 Mandamus & Other        CJ 465 Other lmrmgra!lon
                                                      Other                       C1 550 Ctvtl Rights                   Acllons
                                              CJ 448 Education                    ::::J 55 5 Pnson Condttmn
                                                                                  CJ 560 C!vtl Detainee ·
                                                                                             Conditions of
                                                                                             Confinement

V. ORIGIN                (Placean   ·x   mOneBoxUnl;J
]:I( I      Ongmal            '.1 2 Removed from                       '.1 3     Remanded from              '.1 4 Remstated or      :"'J 5 Transferred from                  ::1 6 Multtd1stnct             ::1 8 Mult1d1stnct
            Proceedmg                State Court                                 Appellate Court                 Reopened                   Another D1stnct                        L 1t1gat1on -                  I 1t1gat10n -
                                                                                                                                            (specify)                               Transfer                     DITect Fiie
                                                       Cite the C S Civ1! Statute under which you are fihng (Do not cite jurisdictional statutes unless diversity)
                                                         15                      1 1 14
VI. CAUSE OF ACTION                                   t-Bnef
                                                         ""'.._U"".""'S""'.C"""~--------------------------------------­
                                                                de>cnptton of cause
                                                        Trademark lnfrin ement
VII. REQt;ESTED IN    n CHECK If THIS IS A CLASS ACTION                                                             DFMAND$                                                CHECK YES only 1f demanded m complamt
     COMPLAINT:          UNm.R RULE 23, F R Cv p                                                                       100,000 00                                          JLRY DEMAND:                ::1 Yes      '.JNo

VIII. RELATED CASE(S)
      IFANY
                       (See mstrncuons)
                                        JUDGE                                                                                                                DOCKET NUMBFR
                                                                                                                                                                                                 DEC 17 2018.
DATE                                                                                   S!GNA
    12/12/2018
FOR OFFICE USE O"IL\'

        RECEIPT#                         AMOUNT                                           APPL YING IFP                                                                             MAG JUDGE
                           Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 2 of 22
                                                            l:'lilTED STATES DISTRICT COL'RT

Ul:s                                                 FOR TJIE EASTER~ DISTRICT OF PE1''NSYL VA~lA

                                                                           DESIGSATIOS FORl\1
                                                                                                                                           ti            5599
                    (to be used by counsel or pro se plamttjf to md1cate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:                             4532 Briarwood Drive, Nazareth, Pennsylvania 18204
Address of Defendant: _ _ _ _ _ _                     2 p~ncha _P~na~y~r~s~te i:_a~ar'!_z~i~4_?qO _!3ul~aria___ _
Place of Accident, Incident or Transaction: _ _ _ _ _ _ _ _ _                                      ~o_rt~a_mpton_ ~o~n!y~ i:_A_ _ _ _ _ __


RELATED CASE, IF ANY:

Case Number                                                      Judge _ _ _ _                  _ __ _                              Date Termmated·

Civil cases are deemed related when Yes is answered to any of the followmg questions.

I.    Is this case related to property included m an earher numbered suit pendmg or within one year                                    YesD
      previously termmated action in this court?

2.    Does this case involve the same issue of fact or grow out of the same transaction as a prior smt                                 YesD
      pendmg or withm one year previously terminated action in this court?

3.    Does this case mvolve the "alid1ty or mfrmgement ofa patent already in smt or any earher                                         YesO
      numbered case pendmg or withm one year previously terminated act10n ofth1s court?

4.    Is this case a second or successive habeas corpus, soc al security appeal, or prose civil rights                                 YesD
      case filed by the same mdividual?

I certify that, to my knowledge, the withm case                            not related to any case now pendmg or withm one year previously terminated action in
this court except as noted above                                           c1. .-,;, ;    1     .--/. joseph bahgat

DATE       _!2j2~@q1~ __                                                     · f::7/';f-'           201812.2809·:54'.02 os·oo·                   323993 (PA)
                                                                           ----~------                                                        --------
                                                                           Attorney-at-law I Pro Se Plamtt.ff                                   Attorney ID # (if applicable)


CIVIL: {Place a    vin one category only)
A.           Federal Question Cases:                                                               B.      Diversity Jurisdiction Cases:

D     i.     Indemnity Contract, Marme Contract, and All Other Contracts                          D i.            Insurance Contract and Other Contracts
D     2.     FELA                                                                                 D 2             Airplane Personal Injury
D     3.     Jones Act-Personal Injury                                                            D 3.            Assault, Defamation
D     4      Antitrust                                                                            D 4             Marine Personal Injury

B~
D
             Patent
             Labor-Management Relations
             Ct vii Rights
                                                                                                  D 5.
                                                                                                  D 6
                                                                                                  D 7.
                                                                                                                  Motor Vehicle Personal Injury
                                                                                                                  Other Personal Injury (Please specify) _ _
                                                                                                                  Products Liability
                                                                                                                                                               _ _ _     _ _     _.

             Habeas Corpus                                                                        D s             Products Liability - Asbestos
             Securities Act( s) Cases                                                             D        9      All other Diversity Cases
             Social Secunty Review Cases                                                                          (Please specify) _ _ _ _    _ _    _   _ _ _    _ _ _         _ __
             All other Federal Question Cases
             (Please specify) _ _ _ _ _ _TLadtimarfL



                                                                           ARBITRATION CERTIFICATION
                                                  (The effect of this certificatwn 1s to remove the case from eltgib1llty for arbttrat1on)

r.. __ J_osep~ ~ Ba_hga_!_ ___,counsel ofrecord or prose plamtiff, do hereby certify

             Pursuant to Local Civil Rule 53 .2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil act10n case
             exceed the sum of$150,000 0.0 exclusive ofmterest and costs
                                                               ...
              Relief other than monetfu,.   d~ages is ~o~ght ~                                          ;. ...-


                                                         C., IL tJ.             ,_,. . ,. ) 1   --I Joseph bahgat
           12/28/2018                                         -I     ?fr     · €7.1' ~ 1           '2018 12. 28 o9·.S438 -os ·oo·
                                                                                                                                                 323993 (PA)
DATE
                                                                           Attorney-at-Law I Pro Se Platntif!                                   Attorney ID #(if applicable)

NOTE A tnal de novo wtll be a tnal by Jury only 1fthere has been compliance wtth FR C P 38

Ctv 609 (;12018;

                                                                                                                                    DEC 17 2018
          Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 3 of 22


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                     CASE MANAGEMENT TRACK DESIGNATION FORM
                   L.~\,tfrlty"~~'-t.f 11./~.                                CIVIL ACTION
                        v.                             :                18           5599
                  j t,;r.'f1i,J D\:l:tAAl'.>~   er. Ht.:                     NO.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties. a Case Management Track Designation Form specifying the tract<,
to which that defendant beHeves the case should be assigned.                                            ·
SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus -Cases brought under 28 U.S.C. § 2241 through§ 2255.                               ( )
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                   ( )
(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.       ( )
(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                            ( )
(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)
(f) Standard Management - Cases that do not fall into any one of the other tracks.




Date                              ~ney-:it-law                           Attorney for


Telephone                             FAX Number                         E-Mail Address


(Civ.660) 10/02




                                                           ··uEc   11 2011
     Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 4 of 22



                                             'JR
                                                                                JOSEPH A. BAHCiAT

                                 PRIVACY                                        Managing Attorney

                                                                                + 1 877 721 9027
                                            FIRM                                ;oe@pri11acyhrm .aw




                                                                                1701 Walnut Street #703'>4
                                                                                PO Box 37635
                                                                                Ph1~acJelph1a PA 19101 063'>
VIA PRIORITY MAIL EXPRESS

13   December 2018

Clerk's Office
United States District Court
601 Market Street, Rm. 2609
Philadelphia, Pennsylvania 19106-1797

Re:      Lavender Textiles, Inc. d.b.a. Cobalt and Coral v. Iliyan Deliradev, et al.

Dear Deputy Clerk:

Enclosed for filing is a new complaint, civil cover sheet, and request for issuance of
summons. Also enclosed is a compact disc containing PDF copies, and the firm's
check for $400.00 to cover the filing and administrative fees. Upon opening the
case please issue the summons and post to CM/ECF.

Thank you for your courtesies.

                                               Very truly yours,

                                               THE PRIVACY FIRM PC
                                               Counsel for Plaintiff


                                                    ~
                                               Joseph A. Bahgat

Enclosures
CC: Etsy.com Legal Department




                     LEGAL   Vi~OS    FOR YOUR INHRNET WOESSM


                      PHILADFLPHIA        NlW 8RUNSW1(K             COLUMElUS

                                     ht tr)'; //or•vac vf1rrn law
        Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 5 of 22




                         IN THE UNITED STATES DISTRICT COURT

                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                         EASTON DIVISION


   LAVENDER TEXTILES INC., a
   Pennsylvania Corporation d.b.a. Cobalt
   and Coral,                                                             t8
                                                     CIV. ACTION NO.
                                 Plaintiff,

               vs.                                                               COMPLAINT

   ILIYAN DELIRADEV; DOE                                       for Declaratory & Injunctive Relief

   CORPS.            1-100,

                                 Defendants.

             For its complaint against Iliyan Deliradev and Doe Corps. 1-100, plaintiff
Lavender Textiles, Inc. d.b.a. Cobalt and Coral alleges that:

        1.           Plaintiff is a Pennsylvania corporation that designs, markets, and distributes
designer embroidered infant apparel and accessories from its principal place of business at
4532   Briarwood Drive, Nazareth, Pennsylvania 18204, in the county of Northampton.
        2.           Upon information and belief, defendant Iliyan Deliradev owns and/or
operates an online business of unknown classification from the country of Bulgaria, and has
a business address of 2 Drincha Pariagyurishte Pazardzhik 4500.
        3.           Defendant's business model is based on copying plaintiff's designs and
selling them through online marketplaces worldwide, including in Pennsylvania, using
websites such as Etsy.com.
        4.           Upon information and belief, Doe Corps. 1-100 have also copied plaintiff's
designs and sold them through online marketplaces worldwide, including in Pennsylvania,


                       COMPLAINT FOR INTELLECTUAL PROPERTY INFRINGEMENT·] OF 12


                                                    'IR
                                                 PRIVACY
                                                   FIRM
        Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 6 of 22




using websites such as Etsy.com. The real names and addresses of Doe Corps. 1-100 are

unknown at this time.

                                 JURISDICTION 6 VENUE

       5.      This court has personal jurisdiction over defendant because defendant

consented to jurisdiction in this judicial district.

       6.      Subject matter jurisdiction is proper because plaintiff is seeking relief for

copyright and trademark infringement under 15 U.S.C. § 1121, 17 U.S.C. § 501, and 28

U.S.C. §§ 1331 and 1338(a).

       7.      Supplemental jurisdiction over plaintiff's state law claims is proper under 28

U.S.C. § 1367(a) because these claims are so related to plaintiff's federal law claims that

they form part of the same case or controversy and derive from a common nucleus of

operative facts.

       8.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) and

14oo(a) because (a) plaintiff resides in Northampton County, Pennsylvania, and/or (b) a

substantial part of the events giving rise to plaintiff's claims occurred in this judicial

district.

                            FACTS COMMON TO ALL CLAIMS

       9.      Plaintiff has many years of experience in clothing and apparel design, and

opened its first online store at Etsy.com in 2012. Plaintiff's designs were so popular that

they were in the top 1% of all Etsy marketplaces within the first 13 months of doing

business.

       10.     In 2016 plaintiff opened a second Etsy shop, Cobalt and Coral, which is

dedicated to bringing to the market stylish and original baby apparel. Cobalt and Coral was

even more successful than plaintiff's first shop, joining Etsy's top 1% in less than a year.



                   COMPLAINT FOR INTELLECTUAL PROPERTY INFRINGEMENT·      2   OF   12




                                                '
                                            PRIVACY
                                                FIRM
       Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 7 of 22




       u.      Cobalt and Coral remains one of Etsy's most successful shops, and has over

8,ooo sales of plaintiff's uniquely created baby bodysuits, outfits, and related accessories.

       12.     In early 2018, plaintiff created a new design for infant "onesies'' 1 that could

be custom ordered with the family's surname, which were intended to be used when

bringing newborn babies home from the hospital and identified the new baby as the newest

member of the "team." For example, if the family's name was Miller, the onesie was

embroidered with the phrase "Just Joined Team Miller.''

       13.     In March 2018, plaintiff began selling the design in its Etsy.com online store,

and sales immediately took off; within a few weeks, plaintiff was generating six-figure

revenue just from this new design.

       14.     Over the next few months sales of the design continued to grow even faster,

which prompted plaintiff to file an application for a U.S. Trademark registration.

       15.     Plaintiff hired a trademark attorney to perform a comprehensive search and

prepare the application for trademark, which was filed with the USPTO on Aug. 20, 2018.

The application was assigned serial number 88084651. 2

       16.     After plaintiff filed the trademark application, they discovered defendants

had copied their design exactly and was selling it online as their own creation.

       17·     Plaintiff did not authorize defendants or anyone else to use, borrow, copy, or

license its design.

       18.     Plaintiff sent defendants a written demand to cease and desist selling

unauthorized copies of plaintiff's design, and filed an infringement report with Etsy.com.




     A one-piece bodysuit with snaps that open conveniently to allow diaper changes without
     removing the garment.
 2
     A true copy of the TEAS application acknowledgement is attached as Exhibit     i.




                 COMPLAINT FOR INTELLECTUAL PROPERTY INFRINGEMENT·        3   OF   12


                                               1
                                           PRIVACY
                                               FIRM
       Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 8 of 22




      19.     As a result of filing the infringement report, Etsy removed the infringing
items from defendants' online store.
      20.      Defendants submitted a counter-notice to Etsy, claiming that plaintiff's
notice of infringement was filed in bad faith.
      21.      Under Etsy's terms of use plaintiff could lose its exclusive rights to its
intellectual property unless they seek redress in a court of law.
      22.      Plaintiff now brings this action against defendants, both known and
unknown, for a declaration of its intellectual property rights, and for an order enjoining
others from such infringing use.

                                        COUNT ONE

                              COPYRIGHT INFRINGEMENT

       23.     Plaintiff repeats and incorporates by this reference each and every allegation
set forth in paragraphs 1 through 22, inclusive.
       24.     Plaintiff is the creator and sole owner of the "Just Joined Team" design.
       25.     By copying, offering for sale, and distributing plaintiff's design without
plaintiff's authorization, defendants have infringed on plaintiff's exclusive rights secured
under the U.S. Copyright Act.
       26.     At a minimum, defendants acted with willful blindness to and in reckless
disregard of plaintiff's copyright.
       27.     Defendants (a) caused, induced, or materially contributed to unauthorized
copying of plaintiff's design, and had reason to know about such copying and/or (b) had
the right and ability to supervise, direct, and control such unauthorized copying, and (c)
derived direct financial benefit from it.




                COMPLAINT FOR INTELLECTUAL PROPERTY INFRINGEMENT·        4   OF   12


                                                 'W
                                            PRIVACY
                                              FIRM
       Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 9 of 22




      28.     As a result of their wrongful conduct, defendants are liable to plaintiff for
direct copyright infringement under 17 U.S.C. § 501 et seq.
      29.     Plaintiff has suffered damages, and is entitled to recover damages from
defendants, which include any and all profits defendants made as a result of their wrongful
conduct, under 17 U.S.C. § 504.
      30.     Plaintiff is also entitled to injunctive relief under 17 U.S.C. § 502, and to an
order impounding any and all infringing materials under 17 U.S.C. § 503.
      3i.     Plaintiff has no adequate remedy at law for defendants' wrongful conduct
because, among other things, (a) plaintiff's designs are unique and valuable property,
which have no readily determinable market value, (b) defendants' infringement harms
plaintiff such that plaintiff cannot be made whole by any monetary award, and (c)
defendants' wrongful conduct and the resulting damage to plaintiff is continuing.
      32.     Plaintiff is also entitled to recover its attorneys' fees and costs of suit under
17 u.s.c. § 505.

                                        COUNT TWO

                            TRADEMARK INFRINGEMENT

      33.     Plaintiff repeats and incorporates by reference each and every allegation set
forth in paragraphs 1 through 32, inclusive.
      34.     Defendants' activities constitute infringement of plaintiff's trademarks in
violation of the Lanham Act, including but not limited to 15 U.S.C. § 1114( 1).
      35.     Because plaintiff advertises, markets, and distributes its designs under the
trademarks described above, these trademarks are the means by which plaintiff's goods are
distinguished from related goods made by others.




                COMPLAINT FOR INTELLECTUAL PROPERTY INFRINGEMENT·        5   OF   12


                                               'le
                                          PRIVACY
                                            FIRM
      Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 10 of 22




      36.     The infringing materials that defendants have and are continuing to

advertise, market, copy, offer, and/or distribute are likely to cause confusion, mistake, or

deception as to their source, origin, or authenticity.

       37.     Further, defendants' activities are likely to lead the public to conclude,

incorrectly, that the infringing materials that defendants are advertising, marketing,

copying, offering, and/or distributing originate with or are authorized by plaintiff, to the

damage and harm of plaintiff, and the public.

       38.     Defendants advertised, marketed, copied, offered and/or distributed

infringing material with the purposes of misleading or confusing customers and the public

as to the origin and authenticity of the infringing materials and of trading upon plaintiff's

business reputation.

       39.     Defendants had reason to know about infringement of plaintiff's trademarks,

and caused, induced, or materially contributed to it.

       40.     At a minimum, defendants acted with willful blindness to and in reckless

disregard of plaintiff's marks.

       41.     As a result of their wrongful conduct, defendants are liable to plaintiff for

trademark infringement under 15 U.S.C. § 1114(1).

       42.     Plaintiff has suffered damages, which plaintiff is entitled to recover from

defendants, including any and all profits defendants have made as a result of their wrongful

conduct under 15 U.S.C. § 1117(a).

       43.     In addition, because of defendants' infringement of plaintiff's trademarks as

described above, the award of actual damages and profits should be trebled pursuant to 15

U.S.C. §u17(b).

       44.     Plaintiff is also entitled to injunctive relief under 15 U.S.C. § 1116(a) and to an

order compelling the impounding of all infringing materials advertised, marketed, copied,


                COMPLAINT FOR INTELLECTUAL PROPERTY INFRINGEMENT·         6   OF   12


                                                'IR
                                           PRIVACY
                                             FIRM
      Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 11 of 22




offered, and/or distributed by defendants, under 15 U.S.C. § 1116(a) and (d)(1)(A). Plaintiff

has no adequate remedy at law for defendants' wrongful conduct because, among other

things, (a) plaintiff's trademarks are unique and valuable property that have no readily

determinable market value, (b) defendants' infringement constitutes harm to plaintiff such

that plaintiff could not be made whole by any monetary award, (c) if defendants' wrongful

conduct is allowed to continue, the public is likely to become further confused, mistaken,

or deceived as to the source, origin, or authenticity of the infringing materials, and (d)

defendants' wrongful conduct and the resulting damage to Plaintiff is continuing.

         45.   Plaintiff is also entitled to recover its attorneys' fees and costs of suit under

15 u.s.c. § 1117.

                                       COUNT THREE

   FALSE DESIGNATION OF ORIGIN, DESCRIPTION 6 REPRESENTATION

         46.   Plaintiff repeats and incorporates by this reference each and every allegation

set forth in paragraphs 1 through 45, inclusive.

         47.   Because plaintiff advertises, markets, and distributes its designs under the

trademarks described above, these trademarks are the means by which plaintiff's goods are

distinguished from the similar goods by other producers.

         48.   Defendants' wrongful conduct includes the use of plaintiff's marks, and/or

imitation of it visual designs, making them virtually indistinguishable from plaintiff's

goods.

         49.   Defendants engaged in such wrongful conduct with the purpose of

misleading or confusing customers and the public as to the origin and authenticity of the

goods and services advertised, marketed, copied, offered, and/or distributed in connection




                COMPLAINT FOR INTELLECTUAL PROPERTY INFRINGEMENT·          7 OF 12




                                               '
                                           PRIVACY
                                             FIRM
      Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 12 of 22




with plaintiff's marks, name, and imitation visual designs, and of trading upon plaintiff's

goodwill and business reputation.

      50.     Defendants' conduct constitutes (a) false designation of origin, (b) false or

misleading description, and (c) false or misleading representation that the imitation visual

images originate from or are authorized by plaintiff, all in violation of Lanham Act § 43(a),

codified at 15 U.S.C. § 1125(a).

       51.     Defendants' wrongful conduct is likely to continue unless restrained and

enjoined.

       52.    As a result of defendants' wrongful conduct, plaintiff has suffered and will

continue to suffer damages.

       53.     Plaintiff is entitled to injunctive relief and to an order compelling the

impounding of all imitation marks and visual designs being used, advertised, marketed,

copied, offered, and/or distributed by defendants.

       54.     Plaintiff has no adequate remedy at law for defendants' wrongful conduct

because, among other things, (a) plaintiff's marks, name, and visual designs are unique and

valuable property that have no readily-determinable market value, (b) defendants'

advertising, marketing, copying, and/or distribution of imitation visual designs constitutes

harm to plaintiff such that plaintiff could not be made whole by any monetary award, and

(c) defendants' wrongful conduct and the resulting damage to plaintiff are continuing.

                                        COUNT FOUR

                                   UNFAIR COMPETITION

       55.     Plaintiff repeats and incorporates by this reference each and every allegation

set forth in paragraphs 1 through 54, inclusive.




                COMPLAINT FOR INTELLECTUAL PROPERTY INFRINGEMENT·         8   OF   12




                                               '
                                           PRIVACY
                                             FIRM
      Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 13 of 22




       56.      The acts and conduct of defendants as alleged above in this complaint

constitute unfair competition under to the common law of the commonwealth of

Pennsylvania.

       57.      The acts and conduct of defendants are likely to cause confusion and mistake

among customers and the public as to the origin or association of defendants' infringing

copies of plaintiff's designs.

       58.      These acts and conduct are likely to lead the public to conclude, incorrectly,

that the infringing goods copied, distributed, solicited for distribution, offered, advertised,

and marketed by defendants originate with, are sponsored by, or are authorized by plaintiff,

to the damage and harm of plaintiff, and the public.

       59.      Defendants' conduct as alleged above has damaged plaintiff and resulted in

a,n illicit gain of profit to defendants in an amount that is unknown at the present time.

                                         COUNT FIVE

                FOR CONSTRUCTIVE TRUST UPON ILLEGAL PROFITS

       60.      Plaintiff repeats and incorporates by this reference each and every allegation

set forth in paragraphs 1 through 59, inclusive.

       61.      Defendants' conduct constitutes deceptive and wrongful conduct in the

nature of passing off the infringing materials as plaintiff's genuine designs or designs that

were approved or authorized by plaintiff.

       62.      By virtue of defendants' wrongful conduct, defendants have illegally

received money and profits that rightfully belong to plaintiff.

       63.      Upon information and belief, defendants hold the illegally received money

and profits in the form of bank accounts, real property, or personal property that can be

located and traced.



                 COMPLAINT FOR INTELLECTUAL PROPERTY INFRINGEMENT·       9   OF   12


                                               'm
                                            PRIVACY
                                              FIRM
      Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 14 of 22




       64.      Defendants hold the money and profits they have illegally received as

constructive trustees for the benefit of plaintiff.

                                            COUNT SIX

                                          ACCOUNTING

       65.      Plaintiff repeats and incorporates by this reference each and every allegation

set forth in paragraphs 1 through 64, inclusive.

       66.      Under 17 U.S.C. § 504 and 15 U.S.C. § 1117 plaintiff is entitled to recover any

and all profits of defendants that are attributable to their acts of infringement.

       67.       Under 17 U.S.C. § 504 and 15 U.S.C. § 1117 plaintiff is entitled to actual

damages sustained by virtue of defendants' acts of infringement.

       68.      The amount of money due from defendants to plaintiff is unknown at this

time and cannot be ascertained without a detailed accounting of the precise number of

units of infringing material defendants advertised, marketed, copied, offered, and/or

distributed for sale.

                                       PRAYER FOR RELIEF

            WHEREFORE, plaintiff respectfully requests judgment against defendants as

 follows:

         a) For declaratory relief, declaring that defendants:

                   1.   willfully infringed upon plaintiff's copyrights, in violation of 17 U.S.C.

                        § 501;
                   2.   willfully infringed upon plaintiff's trademarks, in violation of 15 U.S.C.

                        § 1114;
                   3. committed and are committing acts of false designation of origin, false

                        or misleading description of fact, and false or misleading representation



                  COMPLAINT FOR INTELLECTUAL PROPERTY INFRINGEMENT·         10 OF 12




                                                  '
                                              PRIVACY
                                                FIRM
Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 15 of 22




              against plaintiff, in violation of 15 U.S.C. § 1125(a);
         4. engaged in unfair competition in violation of Pennsylvania common
              law; and
         5. otherwise injured the business reputation and business of plaintiff by
              the acts and conduct set forth in this complaint.
 b) For injunctive relief against defendants, and that defendants, their officers,
     agents, servants, employees, and all others in active concert or participation
     with defendants, be enjoined and restrained from:
         i.   imitating, copying, or making any other infringing use or infringing
              distribution of plaintiff's original designs and/or goods;
         2. engaging in any other activity constituting an infringement of any of
              plaintiff's trademarks, and/or copyrights, or of plaintiff's rights in, or
              right to use or to exploit these trademarks, and/or copyrights; and
         3. assisting, aiding, or abetting any other person or business entity in
              engaging in or performing any of the activities described above.
  c) Entry of an order under 15 U.S.C. § 1116(a)(d)(1)(A) and 17 U.S.C. § 503 im-
     pounding all counterfeit and infringing copies of plaintiff's designs and/or
     goods bearing any of plaintiff's trademarks or copyrighted material, and any
     related items, including business records, which are in defendants' possession
     or under their control;
  d) Entry of an order requiring that defendants hold in trust, as constructive trus-
     tees for the benefit of plaintiff, their illegal profits obtained from the distribu-
     tion of counterfeit and infringing copies of plaintiff's designs, and requiring
     defendants to provide plaintiff a full and complete accounting of all sales re-
     lated to goods bearing plaintiff's designs and/or other intellectual property;


         COMPLAINT FOR INTELLECTUAL PROPERTY INFRINGEMENT·          11   OF   12


                                         'm
                                     PRIVACY
                                         FIRM
    Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 16 of 22




      e) For treble damages under 15 U.S.C. § 1117(a) and/or (b);

      f) For treble the amount of defendants' profits for violation of Pennsylvania com-

           mon law unfair competition;

      g)   For the costs of this action and the reasonable attorneys' fees incurred by

           plaintiff in prosecuting this action; and

      h) For any other relief as the court deems just and proper.

                                                  Respectfully submitted,

                                                 THE PRIVACY FIRM PC



                                                 By:~~---'-1--~~~~~~
                                                 Joseph A. B gat
                                                 1701 Walnut Street Ste. 70354
                                                 P.O. Box 37635
                                                 Philadelphia PA 19101-0635
                                                 +1 215 995-5001
Dated: 12-Dec-2018                               joe@privacyfirm.law




              COMPLAINT FOR INTELLECTUAL PROPERTY INFRINGEMENT·      12   OF   12


                                             1
                                         PRIVACY
                                           FIRM
Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 17 of 22




      EXHIBIT 1
                                  Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 18 of 22

      PRIVACY
      FIRM
                                                                                                                                                        Joseph Bahgat <joe@prlvacyfirm.law>




Serial number 88084651: Received Your Trademark/Service Mark Application, Principal Register
1 message

TEAS@luspto.gov <TE.AS@uspto gov"                                                                                                                                Mon. Aug 20. 2018 at 12 49 PM
To ioe@prlvacyfirm law

                                                            Filing Receipt for Trademark/Service Mark Application for Registration
                                                                                   on the Principal Register
                                                                           and Next Steps in the Application Process

   ThanK you for subm1tt1ng your trademark application to the U S Patent and Trademark Office (USPTO) This filing receipt confirms your mark and senal number.
   describes next steps 111 the application process. and includes the information submitted 1n your apphca!lon Please read this receipt carefully and keep a copy for your
   records

   For an overview of important things to Know after filing your applica!lon. v1s1t our website to read the After You Flie page and watch video number 9 "After You F1le "

    1. Your mark. JUST JOINED TEAM {SURNAME} (Standard Characters. mark Jpg)
   The literal element of the mark consists of JUST JOINED TEAM {SURNAME} The mark consists of standard characters. without claim to any particular font style. size. or
   color

    2. Your serial number. Your application was assigned serial number '88084651' You must refer to your serial number m all communications about your appl1cat1on

   3. lMllt.hlppens next-legal examination. Your mark will not be registered automatically In approx1mate1y three months. your application will be assigned to a USPTO
   examining attorney for review The attorney will determine if your appl1cat1on meets all applicable legal requirements. and 1f 1t doesn't you will be notified in an email with a
   link to the official Office action (official letter from the USPTO) ViSI! our website for an explanation of application process t1mellnes

    If your mark includes a design element. we will assign 1t one or more design search codes. We will notify you of these codes wlthm the next few weeKs and you can
    suggest that we add or delete a design search code from your file

   4. ~p_your addresses current in USPTO records. We do not extend filing deadlines 1f you do not receive USPTO mail or email If your postal address or email
   address changes. you must update the correspondence or owner's address using the address forms on our website

    5. ~Y.l2ltLAl1Plic1Uon statm1 jn our database every three to four months. To be sure that you don't miss an important email from us. and to avoid the possible
    abandonment of your appl1cat1on, check your application status and review your documents 1n our database. Trademark Status and Document Retrieval (TSDR) every
    three to four months

   6. WimJngBswt private companies offering trademark-related servjces. Private companies may send you communications that resemble official USPTO
   communications. These private companies are not associated with the USPTO All official correspondence will be from the "United States Patent and Trademark Office" m
   Alexandria. Virginia. and from emails with the domain "uspto gov" If you are unsure about whether the correspondence 1s from us checK your records m our database.
   TSOR Visit our website for more Information on trademark-related communications that may resemble official USPTO commun1cat1ons

   7. Questions? Please v1s1t our website email us. or call us at            1 --800-786-9199 and select option 1

    II • .ARRllcation data. If you find an error in the data below. v1s1t the After You F1le page on our website for information on correcting errors


    The infonnation submitted in the application appears below:



       Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of information unless it displays a   va~d   OMB control number
       PTO l=·orm 1478 iRev 09/20061

       OM8- No 0651.0009 (E.xp C2'2:8/2021J


                                                                      Trademark/Service Mark Application. Principal Register
                                                                                   TEAS Plus Application
            NOTE: Data fields with the •are mandatory The wording "(1f applicable)" appears where the field IS only mandatory under the facts of the particular app/1cat1on

                                                                          The table below presents the data as entered

                                              Input Field                                                                      Entered
        TEAS Plus                                                                 YES

        MARK INFORMATION

        •MARK                                                                     markJP9
        'STANDARD CHARACTERS                                                      YES

        USPTO-GENERATED IMAGE                                                     YES
        LITERAL ELEMENT                                                           JUST JOINED TEAM {SURNAME}

        'MARK STATEMENT
                                                                                  The mark consists of standard characters. without claim to any particular font style. size. or
                                                                                  color

        APPLICANT INFORMATION

        *OWNER OF MARK                                                            Lavender Textiles. Inc
        ·sTREET                                                                   4532 Briarwood Dr
        •crTY                                                                     Nazareth
        •STATE
        (Required for U.. S. appHcants)
                                                                                  Pennsyivama
                     Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 19 of 22
                               Input Field                                                              Entered
*COUNTRY                                                     United States

*ZIP/POSTAL CODE
                                                             18064
(Required for U.S. 1111d certllln International addresses)

LEGAL ENTITY INFORMATION

*TYPE                                                        CORPORATION

•STATE/COUNTRY OF INCORPORATION                              Pennsylvania

GOODS AND/OR SERVICES AND BASIS INFORMATION

*INTERNATIONAL CLASS                                         024

                                                             Baby bedding namely. bundle bags. swaddling blankets. crib bumpers, fitted crib sheets, crib
*IDENTIFICATION
                                                             skirts. crib blankets. and diaper changing pad covers not of paper

*FILING BASIS                                                SECTION 1(b)

*INTERNATIONAL CLASS                                         025

                                                             Children's and infant's apparel. namely. jumpers. overall sleepwear. pajamas. rompers and one-
*IDENTIFICATION
                                                             p1ece garments

*FILING BASIS                                                SECTION 1(a)

    FIRST USE ANYWHERE DATE                                  At least as early as 03/3112018

     FIRST USE IN COMMERCE DATE                              At least as early as 03/3112018

    SPECIMEN
                                                             SPE0-100194164-2018082012 1514028665 _ _Jusuomed_ team_._spec_1 Jpg
    FILE NAME(S)

                                                             SPE0-100194164-2018082012 1514028665_ _JUs!_Jo1ned_ team_._spec_21Pg

                                                             SPE0-1oo194164-2018082012 1514028665 _ .JUS!_Jo1ned_ team_. _spec_ 3 Jpg

                                                             First specimen depicts a finished product using the common surname "Wilson". the second
     SPECIMEN DESCRIPTION                                    specimen shows the product with placeholder text where the surname 1s to be printed the tti1rd
                                                             specimen shows the mark without/before any personalization

ADDITIONAL STATEMENTS INFORMATION

*TRANSLATION
(if applicable)

*TRANSLITERATION
(W applicable)

*CLAIMED PRIOR REGISTRATION
(if applicable)

*CONSENT (NAME/LIKENESS)
(if applicable)

*CONCURRENT USE CLAIM
(ii applicable)

ATTORNEY INFORMATION

NAME                                                         Joseph Bahgat

FIRM NAME                                                    The Privacy Firm PC

STREET                                                       P 0 Box 37635 #70354

CITY                                                         Philadelphia

STATE                                                        Pennsylvania

COUNTRY                                                      United States

ZIP/POSTAL CODE                                              19101-0635

PHONE                                                          877-721-9027 x110

FAX                                                            732-733-2386

E.MAIL ADDRESS                                               JOe@privacyflrm law

AUTHORIZED TO COMMUNICATE VIA EMAIL                          Yes

CORRESPONDENCE INFORMATION

*NAME                                                        Joseph Bahgat

FIRM NAME                                                    The Privacy Firm PC

*STREET                                                      PO Box 37635 #70354

*CITY                                                        Ph1ladelph1a

*STATE
                                                             Pennsyivania
(Required for U.. S. addresses)

*COUNTRY                                                     United States

*ZIP/POSTAL CODE                                             19101-0635

PHONE                                                          877-721-9027 x110
                 Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 20 of 22
                        Input Field                                             Entered

FAX                                          732-733-2386

'EMAIL ADDRESS                           1oe@privacyfirm law
*AUTHORIZED TO COMMUNICATE VIA EMAIL     Yes

FEE INFORMATION
APPLICATION FILING OPTION                TEAS Plus
NUMBER OF CLASSES                        2
APPLICATION FOR REGISTRATION PER CLASS   225
'TOTAL FEES DUE                          450
'TOTAL FEES PAID                         450
SIGNATURE INFORMATION
'SIGNATURE                               /Joseph A Bahgal/

*SIGNATORY'S NAME                        Joseph A Bahgat

•SIGNATORY'S POSITION                    Attorney of Record. Member PA/NY/OH Bars

SIGNATORY'S PHONE NUMBER                     877-721-9027 x110
• DATE SIGNED                            08/20/2018
                                    Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 21 of 22
Under the Paperwork Reduction Act of 1995 no persons are required to respond to a collection of 1nformation unless it displays a valid OMB contrOI number
fY?Q f>onl'I 1478 \Rev 09f.2:006)

OMB No 0651--0009 (U.-p OZf.1'8120211




                                                            Trademark/Service Mark Application, Principal Register

                                                                                 TEAS Plus Application

                                                                                 Serial Number: 88084651
                                                                                 Filing Date: 08120/2018

To the Commissioner for Trademarks:

The applicant. Lavender Textiles. Inc a corporation of Pennsylvania. having an address of
   4532 Briarwood Dr
   Nazareth. Pennsylvania 18064
   United States

requests reg1strat1on of the trademark/service mark identified above in the uruted States Patent and Trademark Office on the Principal Register established by the Act of
July 5. 1946 (15 USC Sectlon 1051 et seq) as amended. for the following

lnternatJona1 Class 024 Baby bedding namely, bundle bags swaddling blankets. crib bumpers fitted crib sheets. crib skirts, crib blankets. and diaper changing pad
covers not of paper
Intent to Use The applicant has a bona fide intentJon. and 1s entitled, to use the mark in commerce on or in connecilon with the 1dent1fied goods/services (15 U S C
SectJon 1051(b))

International Class 025 Children's and infant's apparel, namely, Jumpers. overall sleepwear. paiamas. rompers and one-piece garments

Use m Commerce The appllcant 1s using the mark m commerce on or in connection with the identified goods/services The applicant attaches. or wlll 1ater submit. one
specimen as a JPG/PDF image file showing the mark as used in commerce on or m connection with any item in the class of listed goods/services. regardless of whether
the mark itself is 1n the standard character format or is a stylized or design mark The specimen image file may be in color. and the image must be m color 1f color 1s being
Claimed as a feature of the mark

In International Class 025. the mark was first used by the applicant or the applicant's related company or licensee predecessor 1n interest at least as early as 03/3112018.
and first used 1n commerce at least as early as 03/31/2018 and 1s now in use in such commerce The applicant 1s subm1ttJng one(or more) spec1men(s) showing the mark
as used m commerce on or in connection with any item in the class of listed goods/services consisting of a(n) First specimen depicts a finished product using the
common surname "\11/ilson". the second specimen shows the product with placeholder text where the surname 1s to be printed, the third specimen shows the mark
withouVbefore any personalization
Specimen-1 [SPE0-100194164-20180820121514028665 _ _JUSt_JOined_team _._spec_ 1 Jpg ]
Specimen-2 (SPE0-100194164-20180820121514028665_ _Just_joined_team_ -_spec_2 JPg ]
Specimen-3 (SPE0-100194164-20180820121514028665_ _Jusuo1ned_team_· _spec_3 JPg)



The applicant's current Attorney Information
   Joseph Bahgat of The Privacy Ffrm PC                 PO Box 37635 #70354
   Ph1ladelph1a. Pennsylvania 191O1-0635
   United States
      877. 721-9027 x11 O(phone)
      732-733-2386(fax)
   ioe@privacyfirm law (authorized)

The applicant's current Correspondence Information
      Joseph Bahgat
      The Privacy Firm PC
      PO Box 37635 #70354
      Philadelphia, Pennsylvania 19101-0635
          877-721-9027 x110(phone)
          732· 733-2386(fax)
      1oe@privacyfirm law (authorized)

E-mail Authorization: I authorize the USPTO to send e--rna11 correspondence concerning the application to the applicant or the applicant's attorney. or the applicant's
domestic representative at the e-mail address provided m this appl1cat1on I understand that a valid e--ma11 address must be maintained and that the applicant or the
applicant's attorney must file the relevant subsequent application-related submissions via the Trademark Electronic Application System (TEAS) Fallure to do so will
result in the loss of TEAS Plus status and a requirement to submit an add1t1ona1 processing fee of $125 per international class of goods/services

A fee payment 1n the amount of $450 has been submitted with the application. representlng payment for 2 class(es)

                                                                                         Declaration

         CJ:   Basis:
               If the applicant is filing the 1pplic1tion based on use in commerce under 15 U.S.C. § 1051(a).

                      •    The signatory believes that the applicant 1s the owner of the trademark/service mark sought to be registered.
                      •    The mark 1s Jn use m commerce on or m connection with the goods/services 1n the appl1catton.
                      •   ·The spec1rnen(s) shows the mark as used on or m connection with the goods/services 1n the applica!Jon, and
                      •    To the best of the signatory's Knowledge and belief, the facts recited m the application are accurate

               AND/OR
               If the applicant is filing the application based on an intent to use the mark in commerce under 15 U.S.C. § 1051(b), § 1126(d), and/or§ 1126(e):

                      • The signatory believes that the applicant 1s entJtled to use the mark m commerce.
                      • The applicant has a bona fide intention to use the mark in commerce on or 1n connectJon with the goods/services m the appl1cat1on. and
                      • To the best of the signatory's knowledge and belief. the facts recited m the application are accurate
                           Case 5:18-cv-05599-JLS Document 1 Filed 12/17/18 Page 22 of 22
         ./    To the best of the signatory's knowledge and belief. no other persons except, 1f applicable. concurrent users. have the right to use the mark 1n commerce.
               either m the 1dent1cal form or 1n such near resemblance as to be likely when used on or m connection with the goodslservices of such other persons. to cause
               confusion or mistake. or to deceive
         ,,.   To the best of the signatory's knowledge. 1nformat1on. and belief. formed after an inquiry reasonable under the circumstances the allegations and other factual
               contentions made above have ev1dent1ary support
         •./   The signatory being warned that willful false statements and the like are punishable by fine or 1mpr1sonment. or both. under 18 U S C § 1001. and that such
               w1llful false statements and the like may 1eopard1ze the validity of the application or subm1ss1on or any reg1strat1on resulting therefrom. declares that all
               statements made of h1slher own knowledge are true and all statemerts made on information and belief are believed to be true
    Declaration Signature

    Signature /Joseph A Bahgat/ Date 0812012018
    S1gnatory·s Name Joseph A Bahgat
    Signatory's Pos1t1on Attorney of Record Member PA/NYIOH Bars
    Signatory's Phone Number       877. 721 .9027 x 11 O
    ---         -···- -----       -   ------ -· . - - - -                         -   ----         ·-   ----     -   ---·       . __,..   ---- ·- ---- -·..-----. ·-·-
    Thank you

    The TEAS support team
    Mon Aug 20 12 49 43 EDT 2018
    STAMP USPTOIFTK-100 1 94 164-20180820124943522502-88084651-610606 7fdd5f3c880544b20979b22a71366411 a8ae564b729f49370d359f7f62bd9-CC-5297 -
    20180820121514028665


0
